Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered April 27, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant concededly failed to preserve his claim that the portion of the court’s Sandoval ruling permitting cross-examination as to whether defendant provided false pedigree information created a self-incrimination problem with respect to the class B misdemeanor of false personation (Penal Law § 190.23), and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. “The prior bad acts were not the subject of pending charges (compare, People v Betts, 70 NY2d 289), and, since defendant never raised the issue, the court had no opportunity to ascertain whether or not there was an actual self-incrimination problem and, if so, to fashion a suitable remedy” (People v Scheri, 268 AD2d 251 [2000], lv denied 94 NY2d 952 [2000]). Concur—Buckley, EJ., Nardelli, Sullivan and Lerner, JJ.